 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    YASIR MEHMOOD,                                      Case No. 2:17-cv-00970-KJM-AC
11                         Plaintiff,
12            v.                                          ORDER
13    TABASSUM SARANI,
14                         Defendant.
15

16                    On June 28, 2019, plaintiff, proceeding pro se, requested a 90-day extension to file

17   a final pretrial status report, explaining he was “hospitalized on 6/7/19 thru 6/20/19.” ECF No. 83.

18   As part of his request, plaintiff also asks the court to clarify what details need to be included in a

19   “final pretrial status report.” The court previously granted the parties an extension until July 10,

20   2019 to file a final pretrial report, ECF No. 82. Regardless, in the interest of fairness, the court

21   further EXTENDS the parties’ deadline 90 days from the July 10 deadline; the new deadline to file

22   a final pretrial report is October 8, 2019. The court anticipates this will be the last extension of this

23   deadline granted.

24                    As explained in the court’s order adopting the findings and recommendations, ECF

25   No. 77, each party is required to file a final pretrial status report which must include the following:

26                A list of witnesses the party plans to call. After the name of each witness, each party

27                 shall provide a brief statement of the nature of the testimony to be proffered.

28   /////
                                                          1
 1            A list of exhibits the party plans to introduce. Plaintiff’s exhibits shall be listed
 2             numerically. Defendant’s exhibits shall be listed alphabetically.
 3            A concise, joint list of undisputed core facts that are relevant to each claim. Disputed
 4             core facts should then be identified in the same manner. The parties are reminded not
 5             to identify every fact in dispute but only those disputed facts that are essential to the
 6             formulation of each claim. Each disputed fact and undisputed fact should be separately
 7             numbered or lettered.
 8            Concise lists of disputed evidentiary issues that will be the subject of a party’s motion
 9             in limine (pretrial motion).
10            The party’s points of law, which concisely describe the legal basis or theory underlying
11             his or her claims and defenses. Points of law should reflect issues derived from the core
12             undisputed and disputed facts. A party shall not include argument with any point of
13             law.
14            A proposed statement of the case in plain concise language, which will be read to the
15             jury during voir dire and at the beginning of the trial. The purpose of the statement is
16             to inform the jury what the case is about.
17            The party’s position on the number of jurors to be impaneled to try the case.
18            Any special request, for example to appear at trial by video conference, or have
19             witnesses appear by video conference.
20   ECF No. 77 at 5–6.
21                IT IS SO ORDERED.
22   DATED: August 19, 2019.
23

24
                                                   UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      2
